                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


CEDERICK WASHINGTON,

             Petitioner,

v.                                                       Case No. 3:19-cv-1187-J-34MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

          Respondents.
________________________________

                                         ORDER
       Petitioner Cederick Washington, an inmate of the Florida penal system, initiated

this action on October 14, 2019, by filing via the mailbox rule a pro se Notice of Intent to

File a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254, in which he also

requests leave to exceed the twenty-five-page limit for a memorandum in support of his

forthcoming habeas petition (Notice; Doc. 1). However, Washington has not filed an

actual petition for writ of habeas corpus under 28 U.S.C. 2254. The Court notes “that a

habeas suit begins with the filing of an application for habeas corpus relief-the equivalent

of a complaint in an ordinary civil case.” Woodford v. Garceau, 538 U.S. 202, 208 (2003);

see also Lookingbill v. Cockrell, 293 F.3d 256, 263 (5th Cir. 2002) ("A habeas petition is

pending only after a petition for a writ of habeas corpus itself is filed.”). Therefore,

Washington must first file a petition before seeking redress on issues associated with the

petition. The Court has approved the use of a form for habeas corpus cases, and

Washington will be provided with a copy of this form. All requests for relief must be in the
form of a pleading or a motion and must comply with the Federal Rules of Civil Procedure

and the Local Rules of this Court.

        Accordingly, it is

        ORDERED AND ADJUDGED:

        1.     This case is DISMISSED WITHOUT PREJUDICE.

        2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice and close this case.

        3.     The Clerk of Court shall send Washington a habeas corpus petition form.

Washington should use the appropriate form if he decides to initiate a new case in this

Court. He should not put this case number on the form, because the Clerk will assign a

new case number upon receipt.

        DONE AND ORDERED at Jacksonville, Florida, this 25th day of October, 2019.




Jax-8

C:      Cederick Washington #158140




                                           2
